Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 29, 2017                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
  154518 & (12)(17)                                                                                    Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
                                                                                                                       Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                  SC: 154518
                                                                     COA: 333373
                                                                     Wayne CC: 13-010292-FH
  RODNEY JURON-LEE JOHNSON,
           Defendant-Appellant.

  _____________________________________/

          On order of the Court, the application for leave to appeal the September 9, 2016
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motion to expand the record and the motion for writ of subpoena duces tecum are
  DENIED.

        CLEMENT, J., did not participate.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 29, 2017
         a1120
                                                                                Clerk